838 So.2d 658 (2003)
Vincent T. SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-5115.
District Court of Appeal of Florida, Second District.
February 28, 2003.
CASANUEVA, Judge.
Vincent T. Sims challenges the order of the trial court dismissing without prejudice his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Sims argues that his three-year minimum mandatory sentence is illegal based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002). We affirm the order of the trial court because Mr. Sims' motion is facially insufficient as he does not affirmatively allege that he committed his offenses on a date within the window created by Taylor.
We note, however, that the trial court did not dismiss Mr. Sims' motion as facially insufficient; rather, it dismissed the motion without prejudice to refile pending the resolution of the issue by the Florida Supreme Court. However, the supreme court had dismissed review in Taylor several months before the court issued this order. Our affirmance is therefore without prejudice to Mr. Sims' right to file a facially sufficient 3.800(a) motion.
WHATLEY and NORTHCUTT, JJ. Concur.